DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2020 has been entered.

Response to Amendment
The Amendment filed 04/28/2021 has been entered.  Claims 1-8 are pending in the application.  Claims 6-8 are withdrawn.  Claims 9-11 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1, the term “a cooling characteristic” in Line 19, is considered new matter.  The term is only used once in the instant application specification, but is used in combination with the adverb “radiational” to make the term “radiational cooling characteristic”.  Without using the adverb “radiational” in the claim, Applicant has broadened the term which could include other descriptors, such as convectional or conductive.  These descriptors were not provided in the original disclosure, either explicitly or inherently.  Therefore, the term “a cooling characteristic” is considered new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the limitation “the casing portion is constituted by the same Fe-based material as the rotor core and has a cooling characteristic equivalent to that of the rotor core”, in Lines 18-19, is indefinite.

Second, the term “cooling characteristic” is not clear.  The instant application specification only refers to the term once, in Paragraph 0045, as a “radiational cooling characteristic”.  However, this term also is not clear what this term means.  The term is not a well-known term in the art, and Applicant has not provided a definition.  Applicant appears to use the term as though it is a property of a material, i.e., Fe-based material, but it is not clear how radiational cooling can be a material property.  The term is well-known in the meteorology field, where glossary.ametsoc.org/wiki/Radiational_cooling defines radiational cooling as “the result of radiative cooling of the earth's surface and adjacent air”.  The term “radiative cooling” is defined by glossary.ametsoc.org/wiki/Radiative_cooling as “The process by which temperature decreases due to an excess of emitted radiation over absorbed radiation.”  By using this definition, radiational cooling is clearly not a property of the material being used, but is a result of more radiation being emitted by the material than absorbed by the material.  This requires an outside source, which is not disclosed, to provide a radiation which can be absorbed by the claimed material.  As such, it is not clear how the casing portion can have a cooling characteristic equivalent to that of the rotor core, making the limitation indefinite.

Response to Arguments
Applicant's arguments filed 04/28/2021 have been fully considered but they are not persuasive.
Regarding the Drawing Objections, the removal of any reference to using magnetic flux to control the pump overcome the objection from the 01/29/2021 Final Rejection.
Regarding the 112(a) rejection, the removal of any reference to using magnetic flux to control the pump overcome the rejection from the 01/29/2021 Final Rejection.  However, a new rejection due to the amendment in Claim 1 is described above.

Regarding the 103 rejections, the amended claims are prevented from being examined under 35 U.S.C. 103 due to the written description, new matter, and indefiniteness of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Downham (U.S. PGPub 2013/0294957) discusses using a similar material for a rotor and a casing to increase thermal conduction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DAVID N BRANDT/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746